2022 IL App (2d) 210043
                                  No. 2-21-0043
                          Opinion filed February 28, 2022
______________________________________________________________________________

                                           IN THE

                             APPELLATE COURT OF ILLINOIS

                              SECOND DISTRICT
______________________________________________________________________________

POWER DRY OF CHICAGO, INC., d/b/a      ) Appeal from the Circuit Court
Chicago Water and Fire Restoration,    ) of Kane County.
                                       )
       Plaintiff-Appellant,            )
                                       )
v.                                     ) No. 20-CH-250
                                       )
MATTHEW BEAN; MAURISSA BEAN;           )
RAYMOND D. BEAN; LUTHERAN              )
MUTUAL FIRE INSURANCE COMPANY; )
L.J. SHAW & COMPANY; CALIBER           )
HOME LOANS, INC.; and UNKNOWN          )
NECESSARY PARTIES,                     ) Honorable
                                       ) James R. Murphy,
       Defendants-Appellees.           ) Judge, Presiding
____________________________________________________________________________

       JUSTICE HUTCHINSON delivered the judgment of the court, with opinion.
       Justices Birkett and Brennan concurred in the judgment and opinion.

                                    OPINION

¶1     Plaintiff, Power Dry of Chicago, Inc., d/b/a Chicago Water and Fire Restoration (CWFR),

appeals from the trial court’s dismissal of counts I through VII of its first amended complaint

against defendants, Matthew Bean, Maurissa Bean, Raymond D. Bean, Lutheran Mutual Fire

Insurance Company (Lutheran Mutual), L.J. Shaw & Company (LJ Shaw), Caliber Home Loans,

Inc. (Caliber), and unknown necessary parties. The trial court granted the dismissal pursuant to

section 2-619(a)(9) of the Code of Civil Procedure (Code) (735 ILCS 5/2-619(a)(9) (West 2018))
2022 IL App (2d) 210043


after finding that CWFR was acting as an unlicensed public adjuster in violation of both the Public

Adjusters Law (215 ILCS 5/1501 et seq. (West 2018)) and the public insurance adjusters and

registered firms statute (adjusters and firms statute) (215 ILCS 5/512.51 to 512.64 (West 2018))

of the Illinois Insurance Code, rendering void and invalid its contract assigning it rights to the

Lutheran Mutual insurance policy held by the Beans. For the reasons that follow, we affirm the

trial court’s dismissal.

¶2                                     I. BACKGROUND

¶3      On or about March 2, 2020, a fire occurred at the home of defendants Matthew and

Maurissa Bean. Maurissa engaged CWFR regarding mitigation and reconstruction services.

Maurissa, on behalf of Matthew, executed a “Mitigation & Repair Work Authorization” (the

contract) with CWFR. The authorization contains a section titled “Price of Work and Terms of

Payment,” which states, in pertinent part, as follows:

                “The initial price for the Work will be the Xactimate Invoice calculated using the

        Xactimate software by [CWFR]. The pricing published by Xactimate is considered a

        normal and customary guide in the restoration and insurance industry.”

The contract also contains a section titled “Insurance Matters and Direct Pay Authorization,”

which states, in full, as follows:

                “The Xactimate invoice will be submitted by [CWFR] or Customer to the insurer

        of the Customer. Customer will assign all rights and benefits to its insurance payments for

        the loss to [CWFR] in order to expedite payments and fulfillment of this Contract.”

Following the execution of the contract, CWFR performed mitigation work to the Bean home and

completed that work on March 9, 2020. CWFR then secured a verbal commitment from the Beans




                                               -2-
2022 IL App (2d) 210043


to perform reconstruction work on the home. CWFR prepared a reconstruction estimate for the

Beans reflecting the services necessary to return the home to its condition before the fire.

¶4     Using Xactimate software, CWFR invoiced the Beans $12,764.39 for mitigation services

and filed a claim with Lutheran Mutual, Matthew’s insurer. LJ Shaw was engaged by Lutheran

Mutual to adjust CWFR’s claim. Lutheran Mutual and LJ Shaw informed CWFR that no

consideration would be given to any information provided by CWFR in evaluation of liability.

Additionally, CWFR was informed by Lutheran Mutual and LJ Shaw that it could take any action

deemed necessary if displeased with LJ Shaw’s adjustment of the claim.

¶5     LJ Shaw adjusted the claim to $4,389.64. The record presented to this court does not

explain how LJ Shaw arrived at this figure. On March 23, 2020, CWFR offered to reduce its

invoice to $9,139.31, using a revised Xactimate estimate. Ultimately, no agreement was reached,

and the Beans decided to look for another company for reconstruction work on their home.

¶6     On March 24, 2020, CWFR filed a claim for mechanic’s lien against the Bean property.

The claim stated that “[CWFR] entered into a contract with *** Matthew Bean **** to perform

water mitigation for the *** real property of a value of and for the sum of $12,764.39.” Pursuant

to an obligation under its insurance policy, Lutheran Mutual issued a payment of $4,389.64 to

Matthew. Matthew then issued that payment to CWFR.

¶7     CWFR filed an eight-count complaint against the Beans, Lutheran Mutual, LJ Shaw, and

Caliber Home Loans, Inc. (Caliber). 1 Count I was directed at the Beans and Caliber, seeking


       1
           CWFR filed its original complaint on April 12, 2020. Following a disclaimer in interest

by Cherry Creek Mortgage, Mortgage Electronic Registrations Systems, Inc. (MERS) was joined

in the first amended complaint on August 17, 2020. On September 30, 2020, MERS’s motion to



                                                -3-
2022 IL App (2d) 210043


foreclosure on the mechanic’s lien, pursuant to the Mechanics Lien Act (770 ILCS 60/0.01 et seq.

(West 2018)), in the amount of $4,795.56. That amount represented the revised invoice of

$9,139.20 minus the $4,389.64 payment by Matthew. Count II alleged breach of contract against

the Beans and sought damages for $4,749.56. Count III asserted a claim for quantum meruit, again

seeking $4,749.56 in damages.

¶8     Counts IV and V were directed against Lutheran Mutual. Count IV was for breach of

contract and alleged that CWFR’s contract with Matthew contained a valid assignment of benefits

of his rights to Lutheran Mutual’s issued insurance policy, making CWFR a third-party beneficiary

to the policy and entitled to $4,749.56 in damages. Count V was for bad faith under section 155 of

the Insurance Code (215 ILCS 5/155 (West 2018)) and alleged Lutheran Mutual to be

       “vexatious and unreasonable because *** (i) there is no bona fide coverage dispute, (ii)

       Lutheran Mutual and its adjuster would not even speak with CWFR until after CWFR sent

       a demand letter, (iii) after Lutheran Mutual received CWFR’s demand letter, Lutheran

       Mutual and its adjuster refused to consider any information provided by CWFR, suggesting

       that it did not process the claim in good faith.”

CWFR sought damages in count V pursuant to section 155(1)(a)-(c) of the Insurance Code (215

ILCS 5/155(1)(a)-(c) (West 2018)).

¶9     CWFR directed counts VI and VII against LJ Shaw for tortious interference with

prospective business advantage and tortious interference with contract, respectively. CWFR

alleged in each count that



substitute Caliber was granted. All allegations raised in CWFR’s original complaint are identical

to those raised in its first amended complaint.


                                                  -4-
2022 IL App (2d) 210043


                 “LJ Shaw purposefully interfered with CWFR’s relationship with Mr. and Ms.

       Bean by ignoring CWFR’s communications and leaving the Bean family in such a state of

       uncertainty that they decided not to have CWFR perform the reconstruction.”

Both counts sought $4,426, representing CWFR’s anticipated profit from reconstruction work on

the Bean property.

¶ 10   Regarding count VIII of the complaint, 2 CWFR attached a screenshot of a March 23, 2020,

review Maurissa posted to the Better Business Bureau’s website, in which she describes her

experience and frustration with CWFR as follows:

                 “In March of 2020, we had a fire in our home. The rep from CWFR came to our

       home and scanned all the areas where there was fire damage and said that we would need

       everything removed and sanitized. We did not receive a quote until the work was done

       (Deceiving) and he assured us that our insurance would cover all costs and CWFR would

       deal directly with the insurance company. *** We had contacted the insurance company

       telling them about CWFR cleaning our home and the adjuster came out as well as CWFR

       to argue over the estimate *** that was later given after the work was done. I told him that

       he could deal directly with CWFR, and CWFR has yet to contact the adjuster about the

       work and coming to an agreement about the work that has been done. I have been in

       constant contact with CWFR. They misrepresented that insurance would cover any and all

       work, and he never provided a quote beforehand[.] [H]ad we known that cost and that we




       2
           Count VIII for defamation against Maurissa was not raised in the defendants’ section 2-

619 motions to dismiss and remains pending as of this appeal.


                                                -5-
2022 IL App (2d) 210043


       may be responsible for thousands of dollars *** we would never have agreed to the amount

       of work and equipment ***.”

CWFR responded to Maurissa’s post on the website, but the screenshot attachment cut off the

response after only a couple of sentences.

The Beans and Caliber both filed motions to dismiss CWFR’s complaint, pursuant to section 2-

619(a)(9) (735 ILCS 5/2-619(a)(9) (West 2018)) of the Code, while Lutheran Mutual and LJ Shaw

filed a motion to dismiss pursuant to sections 2-619(a)(2) and 2-619(a)(9) (735 ILCS 5/2-

619(a)(2), (9) (West 2018)). 3 All motions argued that CWFR’s contract with Matthew was void

and barred under the Insurance Code. All defendants alleged that CWFR, although not licensed as

a public adjustor, held itself out to be in the business of claims adjusting and acted in claims

adjusting activities with the Beans as defined by both the Public Adjusters Law (215 ILCS 5/1501

et seq. (West 2018)) and the adjusters and firms statute (215 ILCS 5/512.51 to 512.64 (West

2018)) 4 of the Insurance Code, rendering the contract void and invalid. Without a valid and

enforceable contract, defendants argued, counts I to VII were deficient as a matter of law and must



       3
           The Beans’ motion to dismiss was titled “Motion To Strike Counts I, II and III Of

Plaintiff’s Complaint,” as those counts were the only three directed at the Beans collectively.
       4
           Article XXXI 3/4, sections 512.51 through 512.64 of the Illinois Insurance Code was

repealed by Public Act 102-135 (eff. July 23, 2021However, the provision relevant to this appeal

was effective at all times during the underlying proceedings, making its strictures applicable to

this case. Any change should not be applied retroactively, because the repeal was a substantive

change, not a procedural one. See Perry v. Department of Financial & Professional Regulation,

2018 IL 122349, ¶ 43.


                                               -6-
2022 IL App (2d) 210043


be dismissed.

¶ 11   The motion to dismiss filed by the Beans contained a recitation of e-mail communications

between Maurissa and CWFR as evidence of CWFR’s engagement in adjusting the insurance

claim for the Beans. An affidavit from Maurissa authenticating the e-mails was attached to the

motion. On March 3, 2020, at 1:19 p.m., Maurissa sent an e-mail inquiry to CWFR’s operations

assistant, Samantha Drake, which read:

                “Can you please explain the way [CWFR] gets paid from the insurance company

       and the financial part and the 65% payment down[?] This is so my husband has it in writing

       for his own information and to better understand coming from you.”

Drake responded to Maurissa’s e-mail at 1:27 p.m. on March 3, 2020, as follows:

                “We will be using the 3D scans that were taken of your home to write an estimate

       to restore your home back to pre-loss condition. Once the repair estimate is complete we

       will send a copy to you via email and submit the estimate directly to Lutheran Mutual. We

       work with your insurance company to reach an agreed price on the scopes so that when we

       do move forward with the rebuild, you are only financially responsible for your deductible.

       After an agreement has been reached with Lutheran Mutual, we can schedule you with one

       of our Reconstruction Project Managers, who will come out to your home to go over the

       estimate in detail, discuss all material selections, have you sign the necessary paperwork,

       and give you an exact timeline for the work as he will be scheduling the crews to come out

       and perform the repairs. Your project manager will need to collect a 65% deposit based off

       the agreed upon estimate before any work can begin, however typically at this time you

       will have already been provided payment by Lutheran Mutual. The remainder of the funds

       will be collected once the project is complete. If you would like to provide us with a copy


                                              -7-
2022 IL App (2d) 210043


       of the scope that Lutheran Mutual wrote based off their inspection of your home, we find

       that this tends to help expedite the agreement process as we are able to pinpoint any major

       discrepancies and negotiate on your behalf to reconcile ***.”

At 1:37 p.m. on March 3, 2020, Maurissa responded to Drake with the following e-mail:

               “If we do not have the 65% to put down then do we just wait for the insurance check

       to come? The remainder of the funds will be collected once the project is complete, [i]s

       this an extra charge to us? Saying your quote is [$]12,000 and the 65% is [$]7800.00 would

       then the balance of the check go to [CWFR]? How does all the clean up services [sic] work

       as far as paying for that or does the clean up go straight to the insurance to be paid out[?]”

At 1:55 p.m. on March 3, 2020, Drake answered Maurissa with the following:

               “If the reconstruction estimate that has been agreed upon between [CWFR] and

       Lutheran Mutual totals $12,000, you will be issued a check that is equal to that amount,

       less your deductible. Meaning if your deductible is $1,000, the check would total $11,000.

       You are correct in that the Project Manager would need to collect a 65% deposit total to

       $7,800 (based off of the agreed upon $12,000). The remainder of the funds equal to $4,200

       (includes your deductible) would then be collected when the repair project is completed,

       there is no extra charge for this.

               If you have not received the check for the reconstruction portion of the work by the

       time a Project Manager comes out to meet with you, we would collect the 65% when you

       do receive the funds from Lutheran Mutual, but the work would not be scheduled until the

       payment is collected.

               The mitigation invoice will be finalized within 5-7 business days of the final

       equipment pick up and submitted to Lutheran Mutual. Any discrepancies will be negotiated


                                               -8-
2022 IL App (2d) 210043


       by our In House Mitigation Estimator and when an agreement has been reached, payment

       is typically issued directly to our company as it is for services rendered. If your insurance

       company plans to issue payment to you, they typically discuss this prior to sending the

       funds.”

At 3:42 p.m. on March 3, 2020, Maurissa e-mailed CWFR accounts receivable manager, Danielle

Stricker, with the following question:

                 “Does the insurance cover the complete rebuild or do we have to pay anything out

       of pocket besides the deductible? I thought you may know this because your [sic] on the

       accounting side.”

On March 4, 2020, at 8:29 a.m., Stricker answered Maurissa as follows:

                 “Okay so the mitigation side (fire clean up) we bill after *** the work is complete

       and negotiate with the insurance company to come to a mutual agreement. The

       reconstruction side (replacing anything that was removed) is sent to insurance prior to the

       rebuild work beginning. We do this so that we are in agreement with price and scope before

       the work is completed, leaving only the deductible as the out-of-pocket expense ***.”

Maurissa then e-mailed Drake at 2:21 p.m. on March 4, 2020, as follows:

                 “I spoke with [Matthew] and we are going to move ahead with your services. Do

       you know what is going to be included in the estimate?”

Drake then e-mailed Maurissa at 2:48 p.m. on March 4, 2020, with the following information:

                 “Our reconstruction estimates are written to restore you[r] home to pre-loss

       condition, so anything that was effected [sic] by the loss and subsequently demoed during

       mitigation will be included in our scope to be repaired. A Reconstruction Project Manager

       will be scheduled to meet you at your home once the rebuild estimate is submitted and then


                                                -9-
2022 IL App (2d) 210043


       approved by Lutheran Mutual, he will go over all material selections at this time. As we

       discussed previously, the reconstruction estimate will be completed and sent to both you

       and Lutheran Mutual by end of day tomorrow, March 5.”

On March 9, 2020, at 9:11 a.m., Maurissa forwarded to Drake an e-mail received from LJ Shaw

adjuster, Paul VanDerHeyden, that read:

                 “We have estimated the replacement cost value at $5,882.48 and after application

       of depreciation of $528.57[.] Your actual cash value loss is $5,353.91 and after application

       of your $1000 deductible, the settlement check issued will be in the amount of $4,353.91

       ***.”

At 10:03 a.m. on March 9, 2020, Drake acknowledged receipt of the LJ Shaw e-mail and informed

Maurissa that the information would be forwarded to “Estimator Derrick” for review. Derrick “will

then be pinpointing any major discrepancies and reaching out to adjuster Paul [of LJ Shaw] to

negotiate and reconcile.” At 6:12 p.m. on March 9, 2020, Maurissa e-mailed Derrick and Stricker

the following:

                 “Do you know how much our mitigation was[?] We were never given a quote prior

       to your services and have not been told completely that our insurance would cover all the

       cost. LJ Shaw (adjuster) told us he was not going with [CWFR] quote nor was he willing

       to work with your company and most likely not answer your phone calls or emails. We just

       don’t want to be in a position that the amount was offered from the insurance company just

       to cover the mitigation and *** left with not having our house fixed and left with the

       disarray [w]e are living in. We were also promised by many departments [that] all we will

       have to pay is our deductible. We feel very left in the dark and confused. We just want to




                                               - 10 -
2022 IL App (2d) 210043


       make sure our home will be left in prefire condition as promised not given false information

       from your company.”

Stricker responded on March 10, 2020, at 8:29 a.m. as follows:

              “The mitigation cost is not finalized yet but I can tell you that if this is the answer

       your carrier is giving you, you might want to ask for a different adjuster or the current

       adjuster’s supervisor. [LJ Shaw] doesn’t seem to be handling this claim in good faith. We

       are estimating work that needs to be completed to get your home back to pre-loss condition

       and if [LJ Shaw] is that far apart from us, something is wrong. Perhaps ask how much your

       coverage limits are? If coverage limits are above our amounts, there is no reason that [LJ

       Shaw] shouldn’t be able and willing to work with us to get to a mutual agreement. We will

       know more once the mitigation amount is finalized and Derrick looks at [LJ Shaw’s]

       estimate. In the meantime, find out the coverage limits for this loss/policy coverage.”

Maurissa wrote an e-mail to Stricker on March 10, 2020, at 8:39 a.m. that read as follows:

              “We cannot ask for a different adjuster because [VanDerHeyden] is the president

       of the company. I have tried to talk with Lutheran Mutual, however they circle me back to

       LJ Shaw. As far as finding out the coverage limits, isn’t that the job of [CWFR]?”

At 8:40 a.m. on March 10, 2020, Stricker responded as follows:

              “The insured would need to get that information from the insurance company.

       When it comes to super specific policy details, carriers typically won’t give a third party

       that information. We obviously know this a covered loss.”

After Maurissa exchanged e-mails with Stricker and an operations manager at CWFR regarding

her concerns about insurance coverage versus the costs charged by CWFR, she received the




                                              - 11 -
2022 IL App (2d) 210043


following e-mail from Blake Veldman, production manager with CWFR, at 5:28 p.m. on March

11, 2020:

              “When it comes to insurance claims, the policy holder is mostly responsible for 2

       things: quick action, and their deductible. Meaning, once an occurrence has happened that

       causes significant damage to the home, the policy holder must quickly stop the source of

       the damage, mitigate it from spreading any further, and then cover a portion of the costs.

       As far as my review of your file has shown, you’ve lived up to your requirements thus far.

              That leaves your insurance company responsible for indemnifying you of any ‘fair

       and reasonable’ costs associated with the loss, minus the above-mentioned deductible, in

       order to get the home back to pre-loss condition. I put quotes on that because there are

       occasions where a contractor and an insurance company may have different opinions on

       fair and reasonable. That is generally where I, or someone on my team, come in. It’s not

       all that uncommon for 2 people to view the same loss differently. In these instances, it is

       standard for the adjuster to review a contractors invoice and mark a few things that he/she

       may consider unnecessary or ‘overkill’ as they say. We would then either justify our

       decision and supply supporting documentation, from our continuing education on industry

       norms, or forfeit/alter those charges to come to an agreement with the adjuster.

              I have personally worked with LJ Shaw on numerous claims, and I cannot think of

       an instance where we couldn’t come to an agreement that appeased all parties involved. I

       have confidence that your file will be no different. Our office will work with the adjuster

       on getting our representative onsite at the same time to make this happen ***.”

¶ 12   CWFR filed separate responses to the Beans and to Lutheran Mutual and LJ Shaw. In its

response to the Beans, CWFR argued that it was not engaged in public adjusting services but only


                                              - 12 -
2022 IL App (2d) 210043


the mitigation and reconstruction services it contracted with Maurissa to perform. CWFR’s

response to Lutheran Mutual and LJ Shaw argued that the assignment of rights in the contract was

permitted under Illinois law. Further, CWFR argued that it was acting as a beneficiary under the

Beans’ insurance policy with Lutheran Mutual and not as a public adjuster.

¶ 13    The Beans filed a reply in support of their motion to dismiss wherein they argued that

CWFR’s contract was void ab initio under the adjusters and firms statute (215 ILCS 5/512.53(c)

(West 2018)) because CWFR did not possess a public adjuster’s license. The reply further argued

that CWFR’s actions were within the purview of adjusting an insurance claim, because it was

representing the Beans with Lutheran Mutual for compensation (the assignment of insurance

proceeds under the Beans’ policy) as contemplated by the adjusters and firms statute. The Beans

attached CWFR’s Xactimate estimate, which listed the “Claim Rep” as “General Executive

Adjuster.” The “Estimator” listed on the Xactimate estimate was “Vinnie Guaderrama.” In the

attached “Mitigation Cost Estimate,” CWFR stated that it “engages in the mitigation and repair

process of damaged structures, both in providing insurance adjustment estimates and in executing

repair services requested by Property Owners.”

¶ 14   Lutheran Mutual and LJ Shaw filed a supplemental memorandum in support of their

motion to dismiss, further arguing that CWFR was not merely “trading for its own account” but

rather acting as a public adjuster. Additional documents were attached to the memorandum,

including a March 18, 2020, e-mail from Guaderrama to Maurissa. The signature line to

Guaderrama’s e-mail included “Illinois Public Adjuster License No. 018068229.” CWFR’s

admission to Lutheran Mutual and LJ Shaw’s request to admit “[t]hat [CWFR] did not have a

license to act as a public adjuster within the State of Illinois during the period beginning January

1, 2020, and ending June 30, 2020” was also attached to the memorandum.


                                               - 13 -
2022 IL App (2d) 210043


¶ 15   CWFR subsequently filed a surreply to Lutheran Mutual and LJ Shaw’s motion to dismiss,

contending that new arguments had been raised that CWFR could not have anticipated. The

surreply argued that Maurissa executed a valid assignment to CWFR of the Beans’ right to

insurance benefits and that it was not acting as a public adjuster.

¶ 16   Lutheran Mutual and LJ Shaw supplemented the materials supporting their motion to

dismiss with CWFR’s full response to Maurissa’s March 23, 2020, Better Business Bureau review.

CWFR responded to the review on March 27, 2020, as follows:

               “Mitigation is an emergency service. As such, it is industry standard for a contractor

       to first complete (quickly) the necessary work and to send an invoice afterwards. (To

       understand the nature of our work, an analogy may be helpful. When, for example, a person

       goes to the emergency room, the treating doctors perform all necessary emergency medical

       services and then bill the patient’s insurance afterward. This is not to say that we perform

       services as critical as emergency medical services; rather, it is to demonstrate the nature of

       the billing.) Our invoices are created by a highly trained employee with certifications in

       the industry and many years of experience. Moreover, pricing is calculated using industry

       standard Xactimate software. You were made aware of how we priced our service before

       we began our work. Our Project Managers are trained to identify whether losses are

       covered by insurance policies. Your loss was a ‘covered loss.’ That your insurance carrier

       failed to pay for your loss according to the policy, or to provide funds appropriately, is not

       something within our control. However, as I believe we have demonstrated, we advocated

       for you to receive the coverage you paid for. Moreover, we do, in fact, work directly (and

       successfully) with many insurance companies. *** As to us not being in contact with your

       insurance, that is completely inaccurate. Once we sent our invoice to them and you, you


                                               - 14 -
2022 IL App (2d) 210043


       told us that your adjuster had told you he ‘did not want to work with us and would not be

       taking our calls.’ As a policy holder, you have the right to choose your own vendor. If an

       insurance adjuster refuses to work with your chosen contractor to indemnify you, that is

       highly problematic. After your adjuster refused to work with us, we had our attorney send

       your adjuster and your insurance carrier a demand letter. (This is a great example of how

       we were advocating for you.) *** It is never our intention to mislead anyone and we do

       not believe that we have misled anyone in this case. We do not believe we mispresented

       ‘that insurance would cover any and all work.’ Rather, all we can do is determine if your

       loss is covered or not. In this case we correctly determined that your loss was a ‘covered

       loss.’ If your insurance company failed to indemnify you according to your policy, THEY

       are the ones with whom you should take issue. *** The real issue you are facing is that

       your insurance carrier [is] not fulfilling its obligations under your policy for which you pay

       your insurance premiums.”

¶ 17   Following oral argument, the trial court entered an order on January 6, 2021, stating:

       “[T]he Section 2-619 Motions of Lutheran Mutual, L.J. Shaw, of Matthew and Maurissa,

       and of Caliber be and are granted, and this Honorable Court grants the relief sought by

       those motions, and dismisses the claims, complaints, and causes of actions identified in

       Counts I through VII, inclusive, of the Plaintiff’s First Amended Complaint with

       prejudice.”

The trial court found that there was no just reason for delay of CWFR’s appeal. CWFR filed this

timely appeal.

¶ 18                                  II. ANALYSIS

¶ 19   This appeal boils down to one essential question for this court to answer: do the pleadings


                                               - 15 -
2022 IL App (2d) 210043


and supporting documents illustrate that CWFR was engaged in public adjusting without a license

to render its contract with the Beans void ab initio under the strictures of the Public Adjusters Law

and the adjusters and firms statute of the Insurance Code. We will address this question and the

answer’s effect on each claim in CWFR’s amended complaint vis-à-vis each defendant in turn.

¶ 20   Our standard of review of a motion to dismiss under section 2-619 of the Code is de novo.

Krilich v. American National Bank & Trust Co. of Chicago, 334 Ill. App. 3d 563, 569 (2002). A

section 2-619 motion to dismiss admits the legal sufficiency of the complaint and raises defects,

defenses, or other affirmative matters that appear on the face of the complaint or are established

by external submissions that act to defeat the claim. Id. at 569-70.

¶ 21   A section 2-619 proceeding permits a dismissal after the trial court considers issues of law

or easily proved issues of fact. Id. at 570. Section 2-619(a)(9), as asserted by defendants in the

present case, allows dismissal when “the claim asserted *** is barred by other affirmative matter

avoiding the legal effect of or defeating the claim.” 735 ILCS 5/2-619(a)(9) (West 2018). The term

“affirmative matter” as used in section 2-619(a)(9) has been defined as a type of defense that either

negates an alleged cause of action completely or refutes crucial conclusions of law or conclusions

of material fact unsupported by allegations of specific fact contained in or inferred from the

complaint. Krilich, 334 Ill. App. 3d at 570.

¶ 22   In ruling on a motion to dismiss under section 2-619(a)(9), the trial court may consider

pleadings, depositions, and affidavits supporting a defendant’s assertion of an affirmative matter,

if such a matter is not apparent on the face of the complaint. Epstein v. Chicago Board of

Education, 178 Ill. 2d 370, 383 (1997). The burden then shifts to the plaintiff, who must establish

that the affirmative defense asserted either is “ ‘unfounded or requires the resolution of an essential

element of material fact before it is proven.’ ” Id. (quoting Kedzie & 103rd Currency Exchange,


                                                - 16 -
2022 IL App (2d) 210043


Inc. v. Hodge, 156 Ill. 2d 112, 116 (1993)). The plaintiff may establish this by presenting

“affidavits or other proof.” 735 ILCS 5/2-619(c) (West 2018). “If, after considering the pleadings

and affidavits, the trial judge finds that the plaintiff has failed to carry the shifted burden of going

forward, the motion may be granted and the cause of action dismissed.” Kedzie & 103rd Currency

Exchange, Inc., 156 Ill. 2d at 116.

¶ 23    The question on appeal is “ ‘whether the existence of a genuine issue of material fact should

have precluded the dismissal or, absent such an issue of fact, whether dismissal is proper as a

matter of law.’ ” (Internal quotation marks omitted.) Krilich, 334 Ill. App. 3d at 570 (quoting

Zedella v. Gibson, 165 Ill. 2d 181, 185-86 (1995)).

¶ 24    CWFR argues that, once Maurissa assigned to it her rights and benefits in the Beans’

Lutheran Mutual insurance policy, it was acting not as a public adjuster within the meaning of the

Insurance Code when it negotiated payment for mitigation work on the Beans’ home but as a

policyholder attempting to assert its rights after proper assignment under the policy.

¶ 25    Within its brief presented to this court, and articulated more explicitly during appellate oral

argument, CWFR avers that it was attempting to obtain payment for its own account for mitigation

services already rendered and only discussing the scope of reconstruction services it was under

contract to perform for the Beans. Therefore, CWFR argues, its conduct does not meet the statutory

definition of “public adjuster.”

¶ 26    Before we can discuss whether CWFR was acting as a public adjuster, we must clarify that

its contract with Matthew was not separated into two contracts: one for mitigation and another for

reconstruction. Rather, the contract was a “Mitigation & Repair Work Authorization,” and the

“Scope of Work” articulated in the contract reads as follows:

                “Each of Customer and [CWFR] hereby agree to the terms and conditions of this


                                                 - 17 -
2022 IL App (2d) 210043


        Mitigation and Repair Work Authorization ***, as further described will document

        damages, perform 3D scanning, obtain moisture readings, remove affected materials,

        disinfect, install and remove equipment and repair affected areas *** and such services

        shall include without limitation, mitigation and repair services set forth in the Xactimate

        invoice created by [CWFR] *** plus any other agreed upon material or services by the

        Customer and [CWFR] as set forth in any change order *** or other document, and all

        such contracts are hereby incorporated into this Contract ***. (Emphases added.)

In its amended complaint to foreclose the mechanics lien, as well as in its brief to this court, CWFR

states that it

        “provides mitigation and reconstruction services to customers who have experienced

        damage following a fire at their property. Mitigation services are emergency services

        designed to prevent further damage following a loss. In the case of a fire loss, mitigation

        services include applying odor counteractants, cleaning and removing (as appropriate)

        affected surfaces, HEPA vacuuming, and running hydroxyl generators and air scrubbers.

        Reconstruction work, in the case of a fire loss, involves repairing the damage caused by

        the fire and returning the property to its pre-loss condition.” (Emphasis added.)

¶ 27    Traditional contract interpretation principles in Illinois require that

        “ ‘an agreement, when reduced to writing, must be presumed to speak the intention of the

        parties who signed it. It speaks for itself, and the intention with which it was executed must

        be determined from the language used. It is not to be changed by extrinsic evidence.’ ” Air

        Safety, Inc. v. Teachers Realty Corp., 185 Ill. 2d 457, 462 (1999) (quoting Western Illinois

        Oil Co. v. Thompson, 26 Ill. 2d 287, 291 (1962)).

This approach is sometimes referred to as the “four corners” rule. Air Safety, Inc., 185 Ill. 2d at


                                                 - 18 -
2022 IL App (2d) 210043


462. In applying this rule, a court initially looks to the language of a contract alone. Id. If the

language of the contract is facially unambiguous, then the contract is interpreted by the court as a

matter of law, without the use of parol evidence. Id. Parol evidence may be used only to aid the

court to resolve an ambiguity when the language of the contract is susceptible to more than one

meaning. Id at 462-63.

¶ 28   We can find no ambiguity in the language of the contract between CWFR and Matthew.

Indeed, CWFR does not argue that there is any such ambiguity. Instead, CWFR argues that the

plain language of the contract describing the scope of work does not concern public adjusting.

Further, during oral argument, CWFR asked this court to interpret its actions under the contract as

strictly an attempt to collect for the mitigation work that it had already completed. Our supreme

court has stated:

       “ ‘When parties sign a memorandum expressing all the terms essential to a complete

       agreement they are to be protected against the doubtful veracity of the interested witnesses

       and the uncertain memory of disinterested witnesses concerning the terms of their

       agreement, and the only way in which they can be so protected is by holding each of them

       conclusively bound by the terms of the agreement as expressed in the writing.’ ” Air Safety,

       Inc., 185 Ill. 2d at 464 (quoting Armstrong Paint & Varnish Works v. Continental Can Co.,

       301 Ill. 102, 106 (1921)).

We do not view the contract as divisible agreements for mitigation and reconstruction. We will

interpret it as a unified agreement, applying the “four corners” rule, and not in the separate,

piecemeal fashion CWFR prefers.

¶ 29   The Insurance Code contains two provisions relevant to this issue in the present appeal, the

Public Adjusters Law (215 ILCS 5/1501 et seq. (West 2018)) and the adjusters and firms statute


                                               - 19 -
2022 IL App (2d) 210043


(215 ILCS 5/512.51 (West 2018)). Section 1510 of the Public Adjusters Law defines “Public

Adjuster” as

               “any person who, for compensation or any other thing of value on behalf of the

       insured:

                      (i) acts or aids, solely in relation to first party claims arising under

               insurance contracts that insure the real or personal property of the insured, on

               behalf of an insured in adjusting a claim for loss or damage covered by an

               insurance contract;

                      (ii) advertises for employment as a public adjuster of insurance claims or

               solicits business or represents himself or herself to the public as a public adjuster

               of first party insurance claims for losses or damages arising out of policies of

               insurance that insure real or personal property; or

                      (iii) directly or indirectly solicits business, investigates or adjusts losses, or

               advises an insured about first party claims for losses or damages arising out of

               policies of insurance that insure real or personal property for another person

               engaged in the business of adjusting losses or damages covered by an insurance

               policy for the insured.” 215 ILCS 5/1510 (West 2018).

Similarly, section 512.52(a) of the adjusters and firms statute defines adjusting insurance claims

as

       “representing an insured with an insurer for compensation, and while representing that

       insured either negotiating values, damages, or depreciation, or applying the loss

       circumstances to insurance policy provisions.” 215 ILCS 5/512.52(a) (West 2018).

Section 1515(a) of the Public Adjusters Law states that


                                               - 20 -
2022 IL App (2d) 210043


       “[a] person shall not act, advertise, solicit, or hold himself out as a public adjuster or to be

       in the business of adjusting insurance claims in this State, nor attempt to obtain a contract

       for public adjusting services, unless the person is licensed as a public adjuster in accordance

       with this Article.” 215 ILCS 5/1515(a) (West 2018).

Section 512.53(a) of the adjusters and firms statute provides that

       “[n]o person may engage in the business of adjusting insurance claims, nor advertise, solicit

       or hold himself out to be in the business of adjusting insurance claims, solicit or hold

       himself out to be a Public Insurance Adjuster, nor attempt to obtain a contract for Public

       Adjusting services, unless licensed or registered in accordance with the provisions of this

       Article ***.” 215 ILCS 5/512.53(a) (West 2018).

Section 1605 of the Public Adjusters Law states that

      “[a]ny person who acts as or holds himself out to be a public adjuster without holding a

       valid and current license to do so is hereby declared to be inimical to the public welfare

       and to constitute a public nuisance.” 215 ILCS 5/1605 (West 2018).

Section 1610 of the Public Adjusters Law provides that

       “[i]n addition to any other penalty set forth in this Article, any person violating Section

       1605 of this Code shall be guilty of a Class A misdemeanor ***.” 215 ILCS 5/1610 (West

       2018).

Section 512.53(b) of the adjusters and firms statute provides that

       “[i]n addition to any other penalty set forth in this Article, any person violating paragraph

       (a) of this Section shall be guilty of a Class A misdemeanor ***.” 215 ILCS 5/512.53(b)

       (West 2018).

Section 512.53(c) of the adjusters and firms statute provides that


                                                - 21 -
2022 IL App (2d) 210043


       “[a]ll contracts entered into by any person violating subsection (a) of this Section are void

       and invalid.” 215 ILCS 5/512.53(c) (West 2018).

¶ 30   Before further examining CWFR’s actions under the language of the Insurance Code, it is

important to reiterate here that the e-mails attached to the Beans’ motion to dismiss pursuant to

section 2-619(a)(9) of the Code were authenticated by an affidavit from Maurissa in accordance

with Illinois Supreme Court Rule 191(a) (eff. Jan. 4, 2013). There is nothing in the record to

indicate that CWFR challenged or objected to the affidavit in any way. CWFR admitted in an

amended response to a request to admit that the e-mails were “true, correct, and genuine copies of

e-mail [sic] sent by CWFR to Maurissa.” In the context of ruling on a motion to dismiss under

section 2-619, when supporting affidavits have not been challenged or contradicted by

counteraffidavits or other appropriate means, the facts stated therein are deemed admitted.

Raintree Homes, Inc. v. Village of Long Grove, 209 Ill. 2d 248, 262 (2004). As such, Maurissa’s

affidavit authenticating the e-mails exchanged between herself and CWFR must be taken as true.

¶ 31   We hold that the record presented shows that CWFR was acting as a public adjuster as

defined in both section 1510 of the Public Adjusters Law and section 512.52(a) of the adjusters

and firms statute. See supra ¶ 26. Regarding Maurissa’s question as to how CWFR is paid by

Lutheran Mutual, Drake answered via the e-mail from March 3, 2020, at 1:27 p.m., that, in

pertinent part

                 “[o]nce the repair estimate is complete we will send a copy to you via e-mail and

       submit the estimate directly to Lutheran Mutual. We work with your insurance company to

       reach an agreed price on the scopes so that when we do move forward with the rebuild,

       you are only financially responsible for your deductible.” (Emphasis added.)

Drake, in that same e-mail, told Maurissa, in pertinent part:


                                               - 22 -
2022 IL App (2d) 210043


               “If you would like to provide us with a copy of the scope that Lutheran Mutual

       wrote based off their inspection of your home, we find that this tends to help expedite the

       agreement process as we are able to pinpoint any major discrepancies and negotiate on

       your behalf to reconcile.” (Emphasis added.)

When Maurissa asked CWFR’s Stricker on March 3, 2020, at 3:42 p.m. if the Beans would “have

to pay anything out of pocket besides the deductible,” Stricker responded on March 4, 2020, at

8:29 a.m. as follows:

               “Okay so the mitigation side (fire clean up) we bill after *** the work is complete

       and negotiate with the insurance company to come to a mutual agreement. The

       reconstruction side (replacing anything that was removed) is sent to insurance prior to the

       rebuild work beginning. We do this so that we are in agreement with price and scope before

       the work is completed, leaving only the deductible as the out-of-pocket expense.”

       (Emphases added.)

In addressing Maurissa’s concerns about insurance coverage versus the costs charged by CWFR,

she received the following from Veldman, production manager with CWFR, at 5:28 p.m. on March

11, 2020. Pertinent here:

               “That leaves your insurance company responsible for indemnifying you of any ‘fair

       and reasonable’ costs associated with the loss, minus the above-mentioned deductible, in

       order to get the home back to pre-loss condition. I put quotes on that because there are

       occasions where a contractor and an insurance company may have different opinions on

       fair and reasonable. That is generally where I, or someone on my team, come in. It’s not

       all that uncommon for 2 people to view the same loss differently. In these instances, it is

       standard for the adjuster to review a contractors invoice and mark a few things that he/she


                                              - 23 -
2022 IL App (2d) 210043


       may consider unnecessary or ‘overkill’ as they say. We would then either justify our

       decision and supply supporting documentation, from our continuing education on industry

       norms, or forfeit/alter those charges to come to an agreement with the adjuster.”

       (Emphases added.)

The e-mails above confirm that CWFR was acting in relation to a first party insurance claim on

behalf of the Beans, as opposed to a policyholder attempting to assert its own rights under the

policy. Such acts are defined as those of a “public adjuster” in section 1510 of the Public Adjusters

Law. See 215 ILCS 5/1510 (West 2018). Additionally, the record and CWFR’s own pleadings

show that it was engaged in these actions in exchange for the assignment of the Beans’ rights under

the Lutheran Mutual policy. In other words, its acts as a public adjuster were done “for

compensation or any other thing of value on behalf of the insured.” 215 ILCS 5/1510 (West 2018).

¶ 32   In addition to the e-mails referenced above (supra ¶¶ 30-31), CWFR negotiated values and

damages on behalf of the Beans. In her March 3, 2020, 1:55 p.m. e-mail to Maurissa answering

her concerns as to how CWFR’s mitigation services would be paid for, Drake responded, in

pertinent part:

                  “The mitigation invoice will be finalized within 5-7 business days of the final

       equipment pick up and submitted to Lutheran Mutual. Any discrepancies will be negotiated

       by our In House Mitigation Estimator and when an agreement has been reached, payment

       is typically issued directly to our company as it is for services rendered.” (Emphasis added.)

After acknowledging to Maurissa CWFR’s receipt of a forwarded e-mail from LJ Shaw, Drake

wrote to her on March 9, 2020, at 10:03 a.m. that “Estimator Derrick” would review and

                  “will then be pinpointing any major discrepancies and reaching out to adjuster

       Paul [(of LJ Shaw)] to negotiate and reconcile.” (Emphasis added.)


                                               - 24 -
2022 IL App (2d) 210043


Stricker responded on March 11, 2020, at 4:41 p.m. to Maurissa’s concerns about paying over and

above the Beans’ deductible with:

                 “There is coverage for the loss, we just need to get to a mutual agreement with your

       carrier as what that amount is.” (Emphasis added.)

Returning to Veldman’s March 11, 2020, e-mail to Maurissa at 5:28 p.m., he attempted to alleviate

her concerns regarding the discrepancy between CWFR’s mitigation invoice and LJ Shaw’s

assessment of the claim with:

                 “I have personally worked with LJ Shaw on numerous claims, and I cannot think

       of an instance where we couldn’t come to an agreement that appeased all parties involved.

       I have confidence that your file will be no different. Our office will work with the adjuster

       on getting our representative onsite at the same time to make this happen.” (Emphasis

       added.)

CWFR’s own words in these e-mail exchanges depict what section 512.52(a) of the adjusters and

firms statute defines as adjusting insurance claims. CWFR explicitly and continually reiterates that

it was representing the Beans with an insurer for compensation (see supra ¶ 29) and, while engaged

in the representation, negotiating values and damages. See 215 ILCS 5/512.52(a) (West 2018).

¶ 33   Further illustrating CWFR’s actions as a public adjuster within the definition in section

512.52(a) of the adjusters and firms statute, Stricker responded to Maurissa’s concern regarding

paying over and above the Beans’ deductible with:

                 “The mitigation cost is not finalized yet but I can tell you that if this is the answer

       your carrier is giving you, you might want to ask for a different adjuster or the current

       adjuster’s supervisor. [LJ Shaw] doesn’t seem to be handling this claim in good faith. We

       are estimating work that needs to be completed to get your home back to pre-loss condition


                                                 - 25 -
2022 IL App (2d) 210043


       and if [LJ Shaw] is that far apart from us, something is wrong. Perhaps ask how much your

       coverage limits are? If coverage limits are above our amounts, there is no reason that [LJ

       Shaw] shouldn’t be able and willing to work with us to get to a mutual agreement. We will

       know more once the mitigation amount is finalized and Derrick looks at [LJ Shaw’s]

       estimate. In the meantime, find out the coverage limits for this loss/policy coverage.”

       (Emphases added.)

After Maurissa asked why CWFR could not assess the Beans’ insurance coverage limits, Stricker

responded at 8:40 a.m. on March 10, 2020, with:

               “When it comes to super specific policy details, carriers typically won’t give a third

       party that information. We obviously know this a covered loss.” (Emphasis added.)

Again, CWFR is explicitly acting as a public adjuster per section 512.52(a) of the adjusters and

firms statute by “applying the loss circumstances to insurance policy provisions.” 215 ILCS

5/512.52(a) (West 2018). In addition to all the e-mail exchanges articulated above, CWFR’s

Xactimate estimate listed “Vinnie Guaderrama” as the “Claim Rep” and “General Executive

Adjuster.” Guaderrama sent Maurissa an e-mail with the signature line claiming him to be in

possession of “Illinois Public Adjuster License No. 018068229.”

¶ 34   There is no question that CWFR was acting as a public adjuster within the definitions in

the relevant parts of the Insurance Code. We now must examine the effect of CWFR’s actions as

a public adjuster on the contract with the Beans, as well as the assignment of rights to the Beans’

insurance policy.

¶ 35   CWFR admitted in the underlying proceedings that it did not possess a valid Illinois public

adjusters license at all times relevant to this matter. That fact combined with its actions described

above within the definition of a public adjuster under the relevant parts of the Insurance Code


                                               - 26 -
2022 IL App (2d) 210043


would place CWFR in violation of section 1515(a) of the Public Adjusters Law as well as section

512.53(a) of the adjusters and firms statute. See 215 ILCS 5/1515(a) (West 2018); see also 215

ILCS 5/512.53(a) (West 2018). Further, violation of these sections of the Insurance Code renders

its contract with Matthew “void and invalid.” See 215 ILCS 5/512.53(c) (West 2018).

¶ 36    “ ‘In Illinois, when a statute declares that it shall be unlawful to perform an act and imposes

a penalty for its violation, contracts for the performance of an act are void and incapable of

enforcement.’ ” Aste v. Metropolitan Life Insurance Co., 312 Ill. App. 3d 972, 980 (2000) (quoting

Broverman v. City of Taylorville, 64 Ill. App. 3d 522, 526 (1978)).

        “ ‘As a general rule courts will not enforce a contract involving a party who does not have

        a license called for by legislation that expressly prohibits the carrying on of the particular

        activity without a license where the legislation was enacted for the protection of the public,

        not as a revenue measure.’ ” Aste, 312 Ill. App. 3d at 980 (quoting Ransburg v. Haase, 224

        Ill. App. 3d 681, 684-85 (1992)).

¶ 37    In Aste, the plaintiff-executor sued the defendant-securities salesperson (Williams),

alleging breach of fiduciary duty, constructive fraud, and negligence related to financial dealings

with the decedent. Id. at 974. The plaintiff’s complaint averred that Williams contacted the

decedent for the purpose of selling investment products offered by the defendants Metropolitan

Life Insurance Company and MetLife Securities (MetLife). Id. Williams could not assist the

decedent with a transfer of assets to MetLife from another company without the participation of a

registered securities salesperson (Dooley) from MetLife, as he did not possess such a securities

license. Id.

¶ 38    Williams contacted the decedent to solicit her use of MetLife’s estate planning services.

Id. at 975. Williams prepared an estate analysis report for the decedent, and Dooley executed a


                                                - 27 -
2022 IL App (2d) 210043


MetLife “customer profile” form that stated her investment and tax objectives. Id. Dooley was not

registered as a securities salesperson at the time the “customer profile” was executed. Id. After

Dooley transferred $212,000 from the decedent’s Merrill Lynch federal securities trust to various

accounts at MetLife, Williams received a loan from the decedent to open a tavern. Id. The decedent

gave Williams a $70,000 loan to start the business, followed by three additional checks for

$55,000, $55,000, and 27,000. Id. The plaintiff’s suit was based on these transactions. However,

the trial court granted Metropolitan Life Insurance Company and MetLife’s motion to compel

arbitration based on an arbitration clause contained in the “customer profile” executed by the

decedent and MetLife. Id.

¶ 39   On appeal, the Aste court found that the “customer profile” was executed by Dooley when

he was not registered to sell securities under the Illinois Securities Law of 1953 (Securities Law)

(815 ILCS 5/1 et seq. (West 1992)). The court reasoned that the legislative intent of the Securities

Law was the “ ‘protection of the public from unscrupulous stock promoters’ ” and “ ‘[r]egistration

with *** the Secretary of State is the primary safeguard.’ ” Aste, 312 Ill. App. 3d at 976 (quoting

Martin v. Orvis Brothers & Co., 25 Ill. App. 3d 238, 244-45 (1974)). The law also contained a

provision wherein it was a violation for a person to “ ‘act as a *** salesperson *** unless registered

as such.’ ” Id at 977 (quoting 815 ILCS 5/12(C) (West 1992)). Violation of that provision was

characterized by the law as “ ‘a Class A misdemeanor.’ ” Id. (quoting 815 ILCS 5/14(A) (West

1992)). In reversing the trial court’s order compelling arbitration, the Aste court found that the

“customer profile” was not a valid contract and declared it void because Dooley’s lack of

registration as a securities salesperson was a violation of the Securities Law and held:

       “[T]he customer profile which contains the arbitration agreement is an integral part of the

       solicitation effort of the salesperson which the Securities Law seeks to regulate through its


                                                - 28 -
2022 IL App (2d) 210043


       registration requirements. Thus, to the extent that the salesperson who procured the

       customer profile was not registered (or lacked a license) the product of his solicitation,

       including the customer profile which he obtained, cannot be recognized.” Id. at 982.

¶ 40   Returning to the present case and examining the statutory language as recited above (supra

¶ 29), both section 1515(a) of the Public Adjusters Law and section 512.53(a) of the adjusters and

firms statute forbid engaging in the business of adjusting or holding oneself out to be in the

business of adjusting insurance claims without a valid license. See 215 ILCS 5/1515(a) (West

2018); see also 215 ILCS 5/512.53(a) (West 2018). Based on our foregoing analysis, we conclude

that CWFR was in violation of both statutes.

¶ 41   CWFR’s contract with Matthew is not a valid contract for the same reasons articulated in

Aste. Both statutes at issue here express a public policy requiring any person engaged in adjusting

public insurance claims to have the proper license in order to protect the public. Indeed, both

statutes contain provisions making their violation a Class A misdemeanor. 215 ILCS 5/1610 (West

2018); 215 ILCS 5/512.53(b) (West 2018). The very language in the Public Adjusters Law

declaring a violation of section 1515(a) “to be inimical to the public welfare and to constitute a

public nuisance” (215 ILCS 5/1605 (West 2018) indicates such a legislative intent. Further, the

plain language of section 512.53(c) of the adjusters and firms statute renders contracts entered by

a person in violation of the law “void and invalid.” 215 ILCS 5/512.53(c) (West 2018). Therefore,

we hold that CWFR’s contract with Matthew, and the resulting assignment of rights to the Lutheran

Mutual policy, to be void, invalid, and unenforceable.

¶ 42   We now move on to our analysis of the effect the invalid contract and assignment has on

CWFR’s claims in counts I to VII of its amended complaint.

¶ 43   Count I of CWFR’s complaint, directed at the Beans and Caliber, sought foreclosure on


                                               - 29 -
2022 IL App (2d) 210043


the mechanic’s lien pursuant to the Mechanics Lien Act (770 ILCS 60/0.01 et seq (West 2018)).

The Mechanics Lien Act assumes a valid contract exists between the parties. See 770 ILCS

60/11(a) (West 2018). Therefore, the legal capacity to foreclose a mechanic’s lien depends upon

the validity of the lien. G.M. Fedorchak & Associates, Inc. v. Chicago Title Land Trust Co., 355

Ill. App. 3d 428, 433 (2005) (citing Pascal P. Paddock, Inc. v. Glennon, 32 Ill. 2d 51 (1964)). The

lien, in turn, “ ‘must be based upon a valid contract, and in its absence the lien is unenforceable.’ ”

G.M. Fedorchak, 355 Ill. App. 3d at 433 (quoting Paddock, 32 Ill. 2d at 53).

¶ 44   Without a valid contract, the CWFR’s mechanic’s lien is unenforceable. As such, the trial

court’s dismissal of count I of the amended complaint pursuant to section 2-619(a)(9) of the Code

was not in error.

¶ 45   Count II alleged breach of contract against the Beans. Again, having found that the contract

between CWFR and the Beans was void and invalid, a claim for breach of that void and invalid

contract must also fail.

¶ 46   Count III asserted a claim of quantum meruit against the Beans. However, CWFR’s

engagement as an unlicensed public adjuster is “inimical to the public welfare and *** a public

nuisance.” 215 ILCS 5/1605 (West 2018). The invalidity of a contract precludes obtaining relief

on a quantum meruit theory when the invalidity was due to a violation of public policy. See First

National Bank of Springfield v. Malpractice Research, Inc., 179 Ill. 2d 353, 366 (1997). As

CWFR’s contract with Matthew is void per the relevant sections of the Insurance Code for,

amongst other things, being against public policy, its quantum meruit claim is of no merit.

¶ 47   Count IV, directed against Lutheran Mutual, also fails. Because there was no valid

assignment of benefits under the policy from Matthew to CWFR, CWFR cannot maintain a breach

of contract action against Lutheran Mutual. The dismissal of count IV was not error.


                                                - 30 -
2022 IL App (2d) 210043


¶ 48   Similarly, without a valid assignment of benefits under the policy, the asserted claim in

count V for bad faith under section 155(1)(a)-(c) of the Insurance Code against Lutheran Mutual

was also properly dismissed. Section 155(1) of the Insurance Code provides:

               “(1) In any action by or against a company wherein there is in issue the liability of

       a company on a policy or policies of insurance or the amount of the loss payable

       thereunder, or for an unreasonable delay in settling a claim, and it appears to the court

       that such action or delay is vexatious and unreasonable, the court may allow as part of the

       taxable costs in the action reasonable attorney fees, other costs, plus an amount not to

       exceed any one of the following amounts:

                       (a) 60% of the amount which the court or jury finds such party is entitled

               to recover against the company, exclusive of all costs;

                       (b) $60,000;

                       (c) the excess of the amount which the court or jury finds such party is

               entitled to recover, exclusive of costs, over the amount, if any, which the

               company offered to pay in settlement of the claim prior to the action.” 215 ILCS

               5/155(1)(a)-(c) (West 2018)

The remedy embodied in section 155 of the Insurance Code extends only to the party insured and

policy assignees. Yassin v. Certified Grocers of Illinois, Inc., 133 Ill. 2d 458, 466 (1990). The

remedy in section 155 of the Insurance Code does not extend to third parties. Yassin, 133 Ill. 2d at

466. Again, without a valid assignment of benefits under the policy, CWFR has no claim under

section 155 of the Insurance Code. There was no error in dismissing count V of the complaint.

¶ 49   We now come to count VI, against LJ Shaw for tortious interference with prospective

business advantage. To prevail on such a claim, a plaintiff must prove: (1) its reasonable


                                               - 31 -
2022 IL App (2d) 210043


expectation of entering into a valid business relationship; (2) the defendant’s knowledge of the

plaintiff’s expectancy; (3) purposeful interference by the defendant that prevents the plaintiff’s

legitimate expectancy from ripening into a valid business relationship; and (4) damages to the

plaintiff resulting from such interference. Fellhauer v. City of Geneva, 142 Ill. 2d 495, 511 (1991).

Here, CWFR cannot overcome the first element to maintain this cause of action.

¶ 50   It is axiomatic that CWFR could not have a reasonable expectation of entering a valid

business relationship based on a void and invalid contract when the contract’s invalidity renders it

“inimical to the public welfare” (215 ILCS 5/1605 (West 2018)) and CWFR is potentially

criminally responsible for engaging in unlicensed public adjusting. Count VI of the amended

complaint was properly dismissed by the trial court.

¶ 51   Count VII asserted a claim of tortious interference with contract against LJ Shaw. The

elements of such a claim are (1) the existence of a valid and enforceable contract between the

plaintiff and another; (2) the defendant’s awareness of this contractual relation; (3) the defendant’s

intentional and unjustified inducement of a breach of the contract; (4) a subsequent breach by the

other, caused by the defendant’s wrongful conduct; and (5) damages. HPI Health Care Services,

Inc. v. Mt. Vernon Hospital, Inc., 131 Ill. 2d 145, 154-55 (1989). It is once again the first element

of the claim that CWFR cannot overcome. As we have discussed to great length, no valid and

enforceable contract existed between CWFR and any other defendant. Count VII was properly

dismissed.

¶ 52   Before summarizing our holding, we must address CWFR’s argument that it should have

been permitted to depose Maurissa for the purpose of eliciting her understanding that CWFR was

not serving as her public adjuster. Attached to CWFR’s response to defendants’ motions to dismiss

was a declaration of Trevor Madera, operations manager for CWFR, wherein he avers:


                                                - 32 -
2022 IL App (2d) 210043


               “Were CWFR to depose [Maurissa], it suspects she would confirm that CWFR

       personnel never provided—or attempted to provide—public adjusting services to her.

       CWFR further suspects [Maurissa] would acknowledge that she never heard or saw CWFR

       personnel negotiate, attempt to negotiate, or promise to negotiate with Lutheran Mutual or

       LJ Shaw for any account other than CWFR’s own account.”

CWFR claims here that it was reversible error for the trial court not to permit CWFR to procure

Maurissa’s testimony through deposition before ultimately dismissing counts I through VII of its

amended complaint. We disagree.

¶ 53   Rule 191 requires that affidavits must be made on personal knowledge; set forth with

particularity the facts upon which the claim, counterclaim, or defense is based; and shall not consist

of conclusions but of facts admissible in evidence. Ill. S. Ct. R. 191 (eff. Jan. 4, 2013). “[W]here

the averments made in a plaintiff’s affidavit are premised upon information and belief, they are

insufficient as against positive averments of facts made in an opposing defendant’s affidavit.”

Luciano v. Waubonsee Community College, 245 Ill. App. 3d 1077, 1084 (1993).

¶ 54   CWFR established the validity of the e-mails in its amended response to a request to admit.

It admitted that the e-mails were “true, correct, and genuine copies of e-mail [sic] sent by CWFR

to Maurissa.” Maurissa’s unchallenged affidavit also established the validity of the e-mails.

Madera’s declaration does not dispute the validity of the e-mails but asserts that CWFR “suspects”

Maurissa would testify that she did not believe it to be her public adjuster. Madera’s declaration

of his suspicions as to what Maurissa would testify to is insufficient to contradict the established

validity of the e-mails and Maurissa’s affidavit. In any event, the record is devoid of the trial

court’s refusal to permit the deposition of Maurissa. It is further devoid of any notice or motion

from CWFR seeking to take her deposition.


                                                - 33 -
2022 IL App (2d) 210043


¶ 55   To summarize, defendants established that CWFR was engaged in unlicensed public

adjusting, through the submitted e-mails and unchallenged affidavit of Maurissa, raising an

affirmative matter under section 2-619(a)(9) of the Code to negate the claims alleged in counts I

through VII of CWFR’s amended complaint. In response, CWFR failed to establish that the

affirmative matter required the resolution of any issue of material fact. The trial court’s dismissal

of counts I through VII of CWFR’s amended complaint was not in error.

¶ 56                                  III. CONCLUSION

¶ 57   For the reasons stated, we affirm the judgment of the circuit court of Kane County

dismissing counts I through VII of CWFR’s amended complaint pursuant to section 2-619(a)(9)

of the Code.

¶ 58   Affirmed.




                                               - 34 -
2022 IL App (2d) 210043




                                    No. 2-21-0043


Cite as:                  Power Dry of Chicago, Inc. v. Bean, 2022 IL App (2d) 210043


Decision Under Review:    Appeal from the Circuit Court of Kane County, No. 20-CH-250;
                          the Hon. James R. Murphy, Judge, presiding.


Attorneys                 Fitzgerald T. Bramwell, of Chicago, for appellant.
for
Appellant:


Attorneys                 James J. Ryan, of Jendryk, Hamer & Begley, LLC, of Wheaton,
for                       for appellees Matthew Bean and Maurissa Bean.
Appellee:
                          Janella L. Barbrow and Mark T. Schmidt, of Schmidt & Barbrow,
                          P.C., of Wheaton, for appellees Lutheran Mutual Fire Insurance
                          Company and L.J. Shaw & Company.

                          Simon M. Feng, of Perkins Coie LLP, of Los Angeles, California,
                          for appellee Caliber Home Loans, Inc.

                          No brief filed for other appellee.




                                         - 35 -